Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 20 July 2022 is acknowledged.  The traversal is on the ground(s) that the cited reference Hanson fails to teach that the that the material forming the pierceable seal 56 is permeable to a gaseous sterilizing agent.  Applicant argues that the fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic.  This is not found persuasive because the material disclosed by Hanson would necessarily be permeable to a gaseous sterilizing agent to at least a certain degree, and there is no question that such permeability would necessarily exist. The claim does not establish a minimum level of permeability or functional result of the permeability so the Examiner as interpreted the limitation using the broadest reasonable interpretation.  With regard to the argument that the International Searching Authority did not raise a concern about unity of invention, the Office holds that the final decisions regarding unity of invention are made by the examiner of the national stage application and consideration of unity of invention by the international searcher need not be noted for a restriction to be proper upon filing of a national stage application.
The requirement is still deemed proper and is therefore made FINAL.
Claims 19-22, 24 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "the second material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation is interpreted as --a second material--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 7, 27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (JP2004231216 with reliance upon the English-language machine translation) as evidenced by Asai et al. (US 2013/0270271; hereinafter “Asai”).
In regard to claims 1 and 27, Yamamoto discloses a device comprising a housing (vacuum stopper 53; see [0031] and Figure 5); a container (see Figure 2) disposed in the housing and having an interior volume and an end surface, an opening being formed in the end surface and communicating with the interior volume; a drug (“medicines”; see [0002]) disposed in the interior volume of the container; a septum (rubber stopper having a needle stick portion; see Figure 2) including a proximal end (leg portions 23) and a distal end (which includes the top surface portion 26 and the flange portion 22), the proximal end being inserted through the opening into the interior volume of the container, the distal end including a flange (flange portion 22) disposed outwardly of the proximal end; and a diffusive pathway (defined by the area with the hashmarks indicating the isoprene rubber as discussed in [0014]) at the distal end of the septum and contacting the end surface of the container, the diffusive pathway being made of a first material (isoprene rubber).  
Yamamoto does not explicitly disclose wherein the isoprene rubber is permeable to a gaseous sterilizing agent, but Asai teaches that the isoprene rubber used by Yamamoto has “great gas permeability” in [0008].  Therefore, the device of Yamamoto necessarily anticipates the claims.
In regard to claim 2, Yamamoto discloses wherein the flange (flange portion 22) includes an end portion defining the diffusive pathway, the end portion having a proximally facing surface sealingly engaging the end surface of the container to inhibit the ingress of contaminants as the flange portion 22 is in contact with the container.  See Figure 2.
In regard to claims 4 and 29, Yamamoto discloses wherein the proximate end (leg portions 23) of the septum is made of a second material (chlorosulfonated polyethylene rubber) with is disclosed to protect against the ingress of gases such as air to produce a highly sealed container.  See [0003]. Thus, it is viewed that the second material is necessarily less permeable than the first material.   
In regard to claim 6, it is viewed that the limitation does not further limit the structure of the apparatus claim as the limitation regards a manner in which the recited structure is acted upon.  The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). 
In regard to claim 7, it is viewed that a length of the end portion of the flange can be viewed to be less than an overall length of the flange, and a width of the end portion of the flange can be viewed to be equal to an overall width of the flange as the term “end portion” is an arbitrarily defined region of the flange.  See Figure 2. 
Allowable Subject Matter
Claims 5, 8-9, 14, 31 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774